Citation Nr: 1439654	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  14-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a videoconference Board hearing in July 2014.  A transcript of the hearing is contained in the record.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has a left hip disability that is etiologically related to his service-connected left ankle disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left hip disability have been met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that his left hip disability is a result of his service-connected left ankle disability.

Post-service private treatment records show complaints of and treatment for left hip pain and a diagnosis of osteoarthrosis of the pelvic region and thigh.

In January 2012 the Veteran was afforded a VA hip and thigh conditions examination.  The examiner reviewed the claims file and recited the Veteran's reported history.

After a physical examination, the examiner noted there was "no evidence of hip disease."  The examiner opined that the Veteran "may well have spinal arthritis causing some sciatica and do not feel this is ankle problem related at all."

In April 2014 the Veteran's private treatment provider submitted a statement that noted "discuss the hip tendosis as more likely than not being related to L foot injury from war operation."

In light of the Veteran's current diagnosis of a hip disability, and the Veteran's credible testimony at the July 2014 hearing, the Veteran will be granted the benefit of the doubt.  The claim is granted.

ORDER

Service connection for a left hip disability is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


